Citation Nr: 1112746	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-27 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a mini-stroke to the right eye with  conjunctivitis.

3.  Entitlement to service connection for left eye conjunctivitis and corneal erosion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to October 1976, from November 1976 to December 1981, and from December 1990 to May 1991, with periods of active duty for training and inactive duty for training in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss, a mini-stroke to the right eye with conjunctivitis, and left eye conjunctivitis and corneal erosion.


FINDINGS OF FACT

1.  In November 2009 written correspondence, the Veteran withdrew his appeal concerning entitlement to service connection for bilateral hearing loss.

2.  In November 2009 written correspondence, the Veteran withdrew his appeal concerning entitlement to service connection for a mini-stroke to the right eye with conjunctivitis.

3.  In November 2009 written correspondence, the Veteran withdrew his appeal concerning entitlement to service connection for left eye conjunctivitis and corneal erosion.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for a mini-stroke to the right eye with conjunctivitis have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for left eye conjunctivitis and corneal erosion have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2010).

In August 2007, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issues of entitlement to service connection for bilateral hearing loss, a mini-stroke to the right eye with conjunctivitis, and left eye conjunctivitis and corneal abrasion, as identified in the June 2007 statement of the case.

In  a November 2009 written statement, the Veteran stated that he no longer wished to pursue his claims for bilateral hearing loss, a mini-stroke to the right eye with conjunctivitis, and left eye conjunctivitis and corneal abrasion, termed as his claim for "eyes and ears."  He stated that a determination had already been made with regard to those issues and he felt that the determinations were adequate for the time being.  The Board finds that the Veteran's written statement indicating his intention to withdraw the appeals satisfies the requirements for the withdrawal of a substantive appeal.

As the appellant has withdrawn his appeals as to the issues of entitlement to service connection for bilateral hearing loss, a mini-stroke to the right eye with conjunctivitis, and left eye conjunctivitis and corneal abrasion, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to service connection for bilateral hearing loss, a mini-stroke to the right eye with conjunctivitis, and left eye conjunctivitis and corneal abrasion are dismissed.


ORDER

The issue of entitlement to service connection for bilateral hearing loss is dismissed.

The issue of entitlement to service connection for a mini-stroke to the right eye with conjunctivitis is dismissed.

The issue of entitlement to service connection for left eye conjunctivitis and corneal abrasion is dismissed.


____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


